--------------------------------------------------------------------------------

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE
ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.

INTELGENX TECHNOLOGIES INC.
6% SUBORDINATED CONVERTIBLE UNSECURED PROMISSORY NOTE

$  May 8, 2018

FOR VALUE RECEIVED, IntelGenx Technologies Inc., a Delaware corporation (the
“Company”), promises to pay to _________________or his registered assigns
(“Investor”), in lawful money of the United States of America the principal sum
of___________Dollars ($_________), or such lesser amount as shall equal the
outstanding principal amount hereof, together with interest from the date of
this Subordinated Convertible Unsecured Promissory Note (this “Note”) on the
unpaid principal balance at a rate equal to 6% per annum, computed on the basis
of the actual number of days elapsed and a year of 365 days. This Note is one of
a series of Convertible Promissory Notes issued by the Company on substantially
the same terms and conditions in an aggregate principal amount of up to
$4,000,000 (the “Notes”).

The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:

1.     Payments.

(a)     Principal. The Notes are due June 1, 2021.

(b)     Interest. The Notes will bear interest from, and including, the date of
issue at the rate of 6.00% per annum, payable in arrears on March 1, June 1,
September 1 and December 1, with the last such payment falling due on June 1,
2021; provided that in the event the Company has not caused a registration
statement (“Registration Statement”) registering the shares of Company common
stock issuable upon conversion of this Note (the “Common Stock” and the
“Conversion Shares”) under the Act, by the date which is 120 days from the date
hereof, the Notes will bear interest at a rate of 10.00% per annum from the date
of this Note until such time as the Registration Statement is declared
effective.

(c)     Interest Laws. Notwithstanding any provision to the contrary contained
in this Note or any other Transaction Document, Company shall not be required to
pay, and Investor shall not be permitted to collect, any amount of interest in
excess of the maximum amount of interest permitted by applicable law (“Excess
Interest”). If any Excess Interest is provided for or determined by a court of
competent jurisdiction to have been provided for in this Note or in any other
Transaction Document, then in such event: (a) the provisions of this section
shall govern and control; (b) the Company shall not be obligated to pay any
Excess Interest; (c) any Excess Interest that Investor may have received
hereunder shall be, at such Investor’s option, (i) applied as a credit against
the outstanding principal balance of the then outstanding or accrued and unpaid
interest (not to exceed the maximum amount permitted by law), (ii) refunded to
the Company thereof, or (iii) any combination of the foregoing; (iv) the
interest rate(s) provided for herein shall be automatically reduced to the
maximum lawful rate allowed from time to time under applicable law, and this
Note shall be deemed to have been and shall be, reformed and modified to reflect
such reduction; and (v) neither the Company nor any holder of Notes shall have
any action against any Investor for any damages arising out of the payment or
collection of any Excess Interest.

--------------------------------------------------------------------------------

(d)     Taxes. Any and all payments by or on account of any obligation of the
Investor under this Note shall be made without deduction or withholding for any
taxes, except as required by applicable law.

(e)     Pro Rata Payment. All payments to holder of Notes, whether for principal
or interest, shall be made pro rata among holders based upon the aggregate
unpaid principal amount of the Notes held by each holder. If any holder obtains
any payment (whether voluntary, involuntary, by application of offset or
otherwise) of principal or interest with respect to any Note in excess of such
holder’s pro rata share of such payments obtained by all holders, by acceptance
of a Note, each such holder agrees to distribute promptly to the other holders
cash in an amount as is necessary to cause such holder to share the excess
payment ratably among each of them as provided in this Section 1(e).

2.     Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note:

(a)     Non-Payment. The Company fails to pay (as provided herein) on the due
date any of the principal amount or interest on this Note, or any other amount
due under this Note, when and as the same shall become due and payable, whether
at the due date thereof or by acceleration thereof or otherwise, and such
default shall continue un-remedied for a period of 10 Business Days;

(b)     Voluntary Bankruptcy or Insolvency Proceedings. The Company or any
material subsidiary shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) admit in writing in a judicial, regulatory or
administrative proceeding or filing its inability to pay its debts generally as
they mature, (iii) make a general assignment for the benefit of its creditors,
(iv) be dissolved or liquidated, (v) commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it, or (vi) take any action for the purpose
of effecting any of the foregoing;

(c)     Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or
any material subsidiary, or of all or a substantial part of the property
thereof, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company or any material
subsidiary or the debts thereof under any bankruptcy, insolvency or other
similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 45
days of commencement; or

(d)     Breach of Representation. The Company breaches any representation or
covenant in this Note that could reasonably be expected to have a Material
Adverse Effect (as defined in the Purchase Agreement) or a material adverse
effect on any Purchaser, and such breach (if capable of being cured) is not
cured within 30 days after notice thereof from the Majority in Interest of
Investors.

-2-

--------------------------------------------------------------------------------

3.     Rights of Investor Upon Default. Upon the occurrence of any Event of
Default (other than an Event of Default described in Sections 2(a), 2(c) or 2(c)
and at any time thereafter during the continuance of such Event of Default,
Investor may, with the written consent of the holders of a Majority in Interest
of Investors, by written notice to the Company, declare all outstanding Notes to
be immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. Upon the occurrence of any Event of
Default described in Sections 2(a), 2(c) and 2(c), immediately and without
notice, all outstanding Notes shall automatically become immediately due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein to the
contrary notwithstanding. In addition to the foregoing remedies, upon the
occurrence and during the continuance of any Event of Default, Investor may,
with the written consent of a Majority in Interest of Investors, exercise any
other right, power or remedy permitted to it by law, either by suit in equity or
by action at law, or both.

4.     Conversion.

(a)     Conversion at the option of the Holder. Investor has the right, at
Investor’s option, at any time prior to payment in full of the principal amount
of this Note or the conversion of this Note in accordance with Section 4(b), to
convert, in whole or in part, the outstanding principal amount of this Note and
all accrued and unpaid interest on this Note into 6,250 fully paid and
nonassessable Conversion Shares for each $5,000 aggregate principal amount of
Notes then outstanding (the “Conversion Ratio”). Any interest payable in
Conversion Shares shall be converted based on the Conversion Ratio.

(b)     Conversion at the Option of the Company. At any time following the date
on which the shares of Common Stock trade on the OTCQX or other United States
market or exchange at a price of $1.40 or greater for 20 consecutive trading
days, the Company may elect to convert the then outstanding principal amount of
this Note and any interest payable in Conversion Shares based on the Conversion
Ratio.

(c)     Conversion Procedure.

(i)     Conversion Pursuant to Section 4(a). Before Investor shall be entitled
to convert this Note in accordance with Section 4(a), it shall surrender this
Note (or a notice to the effect that the original Note has been lost, stolen or
destroyed and an agreement acceptable to the Company whereby the holder agrees
to indemnify the Company from any loss incurred by it in connection with this
Note) and give written notice to the Company at its principal corporate office
of the election to convert the same pursuant to Section 4(a), and shall state
therein the amount of the outstanding principal amount of this Note and accrued
and unpaid interest on this Note to be converted. The Company shall, as soon as
practicable thereafter, issue and deliver to such Investor a certificate or
certificates for the number of Conversion Shares to which Investor shall be
entitled upon such conversion, including a check payable to Investor for any
cash amounts payable as described in Section 4(c)(iii). Any conversion of this
Note pursuant to Section 4(a) shall be deemed to have been made upon the
satisfaction of all of the conditions set forth in this Section 4(c)(i) and on
and after such date the Persons entitled to receive the Conversion Shares
issuable upon such conversion shall be treated for all purposes as the record
holder of such Conversion Shares.

(ii)     Conversion Pursuant to Section 4(b). If this Note is to be converted in
accordance with Section 4(b), written notice shall be mailed or delivered to
Investor pursuant to Section 9(c), notifying Investor of the conversion to be
effected, specifying the conversion price, the principal amount of this Note,
and all accrued and unpaid interest on this Note to be converted, the date on
which such conversion is expected to occur and calling upon such Investor to
surrender to the Company, in the manner and at the place designated, this Note.
Upon such conversion of this Note, Investor hereby agrees to execute and deliver
to the Company all transaction documents reasonably requested by the Company,
including a purchase agreement, an investor rights agreement and other ancillary
agreements, with customary representations and warranties and transfer
restrictions. The Company shall, as soon as practicable thereafter, issue and
deliver to Investor a certificate or certificates for the number of shares to
which Investor shall be entitled upon such conversion, including a check payable
to Investor for any cash amounts payable as described in Section 4(c)(iii). Any
conversion of this Note pursuant to Section 4(b) shall be deemed to have been
made immediately upon the date of the conversion notice provided by the Company
and on and after such date the Persons entitled to receive the Conversion Shares
issuable upon such conversion shall be treated for all purposes as the record
holder of such Conversion Shares.

-3-

--------------------------------------------------------------------------------

(iii)     Fractional Shares; Interest; Effect of Conversion. No fractional
shares shall be issued upon conversion of this Note. In lieu of the Company
issuing any fractional shares to the Investor upon the conversion of this Note,
the Company shall pay to Investor an amount equal to the product obtained by
multiplying the applicable conversion price by the fraction of a share not
issued pursuant to the previous sentence. In addition, to the extent not
converted into Common Shares, the Company shall pay to Investor any interest
accrued on the principal amount converted and on the amount to be paid by the
Company pursuant to the previous sentence. Upon conversion of this Note in full
and the payment of the amounts specified in this paragraph, the Company shall be
forever released from all its obligations and liabilities under this Note and
this Note shall be deemed of no further force or effect, whether or not the
original of this Note has been delivered to the Company for cancellation.

(d)     Reservation of Stock Issuable Upon Conversion. The Company will take
such corporate action as may, in the opinion of counsel, be necessary to
increase its authorized but unissued Common Stock for the purpose of effecting
the conversion of the outstanding Notes.

5.     Change of Control. Upon occurrence of a Change of Control, the Company
shall provide that any successor shall be bound by the obligations of the
Company set forth in this Note. Upon a Change of Control, the Company will
deliver to each holder a notice in writing stating that there has been a Change
of Control and specifying the date on which such Change of Control occurred and
the circumstances or events giving rise to such Change of Control.

6.     Subordination to Senior Indebtedness. This Note will be subordinate and
junior to all current and future Senior Indebtedness of the Company. The Company
for itself, its successors and assigns covenants and agrees, and the holder, for
itself, its successors and assigns, by its acceptance of this Note likewise
covenants and agrees that, the payment of all amounts due pursuant to this Note
is hereby expressly subordinated and junior in right of payment to all current
and future Senior Indebtedness of the Company.

7.     Antidilution Provisions. The Conversion Ratio shall be subject to
adjustment to prevent dilution in the event of stock splits, stock dividends,
recapitalizations, and the like.

8.     Definitions. As used in this Note, the following capitalized terms have
the following meanings:

“Act” shall mean the Securities Act of 1933, as amended.

“Business Day” means a day on which banks are open for the transaction of
regular business in New York, New York. 

 “Change of Control” means (a) the consummation of a share exchange, merger or
consolidation of the Company with or into another entity or any other
reorganization, if, as a result of such share exchange,merger, consolidation or
reorganization, more than fifty percent (50%) of the combined voting power of
the continuing or surviving entity’s securities outstanding immediately after
such share exchange, merger, consolidation or reorganization is owned by persons
who were not shareholders of the Company immediately prior to such share
exchange merger, consolidation or reorganization, (b) any sale, transfer or
other disposition of all or substantially all the assets of the Company and its
consolidated subsidiaries to an entity (other than a wholly owned direct or
indirect subsidiary of the Company) of which more than fifty percent (50%) of
the combined voting power of its outstanding securities is owned by persons who
are not shareholders of the Company at the effective time of such sale, transfer
or disposition.

-4-

--------------------------------------------------------------------------------

“Common Stock” shall mean common stock of the Company par value $0.00001.

“Conversion Ratio” has the meaning given in Section 4(a) hereof.

“Conversion Shares” has the meaning given in Section 1(b) hereof.

“Event of Default” has the meaning given in Section 2 hereof.

“Investor” shall mean the Person specified in the introductory paragraph of this
Note or any Person who shall at the time be the registered holder of this Note.

“Majority in Interest of Investors” shall mean holders holding a majority of the
aggregate outstanding principal amount of the Notes.

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

“Purchase Agreement” shall mean Securities Purchase Agreement dated April [ ],
2018 by and among the Company and various purchasers named herein.

“Registration Statement” has the meaning given in Section 1(b) hereof.

“Senior Indebtedness” means any of the Company’s the principal of, premium, if
any, and interest on (i) all indebtedness for money borrowed or guaranteed by
the Company other than the subordinated debt securities, unless the indebtedness
expressly states to have the same rank as, or to rank junior to, the
subordinated debt securities, (ii) and any deferrals, renewals or extensions of
any Senior Indebtedness.

“Transaction Documents” shall mean this Note, the Purchase Agreement and the
related private offering memorandum dated April __, 2018.

9.     Miscellaneous.

(a)     Successors and Assigns; Transfer of this Note or Securities Issuable on
Conversion Hereof; No Transfers to Bad Actors; Notice of Bad Actor Status.

(i)     The Notes shall be issued in registered form only, without coupons, and
the Company shall maintain a register of the Notes, for registering the record
ownership of the Notes by the holders and transfers and exchanges of the Notes.
Subject to the restrictions on transfer described in this Section 9(a), the
rights and obligations of the Company and Investor shall be binding upon and
benefit the successors, assigns, heirs, administrators and transferees of the
parties.

-5-

--------------------------------------------------------------------------------

(ii)     If the Company does not have an effective Registration Statement
covering the resales of the Notes and Conversion Shares at the time of any
proposed transaction, with respect to any offer, sale or other disposition of
this Note or securities into which such Note may be converted, Investor will
give written notice to the Company prior thereto, describing briefly the manner
thereof, together with a written opinion of Investor’s counsel, or other
evidence if reasonably satisfactory to the Company, to the effect that such
offer, sale or other distribution may be effected without registration or
qualification (under any federal or state law then in effect). Upon receiving
such written notice and reasonably satisfactory opinion, if so requested, or
other evidence, the Company, as promptly as practicable, shall notify Investor
that Investor may sell or otherwise dispose of this Note or such securities, all
in accordance with the terms of the notice delivered to the Company. If a
determination has been made pursuant to this Section 9(a) that the opinion of
counsel for Investor, or other evidence, is not reasonably satisfactory to the
Company, the Company shall so notify Investor promptly after such determination
has been made. Each Note thus transferred and each certificate representing the
securities thus transferred shall bear a legend as to the applicable
restrictions on transferability in order to ensure compliance with the Act,
unless in the opinion of counsel for the Company such legend is not required in
order to ensure compliance with the Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. The
Company shall be responsible for all the Investor’s reasonable expenses in
complying with the Act in any transaction where the Company fails to have an
effective Registration Statement at the time of the proposed transaction.

(iii)     Neither this Note nor any of the rights, interests or obligations
hereunder may be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of a Majority in Interest
of Investors.

(b)     Waiver and Amendment. Any provision of this Note may be amended, waived
or modified upon the written consent of the Company and a Majority in Interest
of Investors; provided, however, that no such amendment, waiver or consent
shall: (i) reduce the principal amount of this Note without Investor’s written
consent, or (ii) reduce the rate of interest of this Note without Investor’s
written consent.

(c)     Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and mailed or
delivered to Investor at the address shown on the records of the Company for
Investor or given by Investor to the Company for the purposes of notice. All
such notices and communications will be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one Business Day after
being deposited with an overnight courier service of recognized standing or (iv)
four days after being deposited in the U.S. mail, first class with postage
prepaid.

(d)     Payment. Unless converted into Conversion Shares pursuant to the terms
hereof, payment shall be made in lawful tender of the United States at the
principal office of the Company, or at such other place as the Holder may from
time to time designate in writing to the Company.

(e)     Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the conflicts of law provisions.

(f)     Counterparts. This Note may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Note.

(Signature Page Follows)

-6-

--------------------------------------------------------------------------------

The Company has caused this Note to be issued as of the date first written
above.

 

INTELGENX TECHNOLOGIES INC.         By:   Name:   Title:  

INVESTOR

_______________________________

[Signature Page to Convertible Promissory Note]

--------------------------------------------------------------------------------

FORM OF NOTICE OF CONVERSION
CONVERSION NOTICE

TO: INTELGENX TECHNOLOGIES CORP.

The undersigned registered holder of 6.00% Subordinated Convertible Unsecured
Promissory Note bearing Certificate No. ______________irrevocably elects to
convert such Note (or $_______________principal amount thereof) and tenders
herewith the Note and, if applicable, directs that the Conversion Shares of
INTELGENX TECHNOLOGIES CORP. issuable upon a conversion (or such other
securities or property required to be delivered as provided by the terms of the
Note) be issued and/or delivered to the person indicated below. (If Conversion
Shares or other securities are to be issued in the name of a person other than
the holder, all requisite transfer taxes will be tendered by the undersigned).

      Dated   (Signature of Registered Holder)

If less than the full principal amount of the Notes, indicate in the space
provided the principal amount (which will be $5,000 or integral multiples
thereof). ______________________


All dollar amounts expressed in this Conversion Notice are in lawful money of
the United States.

(Print name in which Common Shares are to be issued, delivered and registered)
Name:

__________________________________________________________
(Address)

__________________________________________________________
(City, Province/State, Postal Code/Zip Code and Country)

Name of guarantor:____________________________________________

 Authorized signature:__________________________________________

NOTE:

If Conversion Shares are to be issued in the name of a person other than the
holder, the signature will be guaranteed by a Canadian Schedule I chartered
bank, a trust company or by a member of an acceptable Medallion Guarantee
Program. The Guarantor must affix a stamp bearing the actual words: “SIGNATURE
GUARANTEED”, “MEDALLION GUARANTEED” or “SIGNATURE & AUTHORITY TO SIGN
GUARANTEE”, all in accordance with the transfer agent’s then current guidelines
and requirements at the time of transfer. For corporate holders, corporate
signing resolutions, including a certificate of incumbency, will also be
required to accompany the transfer unless there is a “SIGNATURE & AUTHORITY TO
SIGN GUARANTEE” stamp affixed to the form of transfer.

-2-

--------------------------------------------------------------------------------